Citation Nr: 0005526	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-09 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefit purposes.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1926 to September 1929 
and from October 1929 to August 1935.  This matter comes to 
the Board of Veterans' Appeals (Board) from a February 1995 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in which the RO determined that 
the appellant was not the veteran's surviving spouse for VA 
benefit purposes.  The appellant perfected an appeal of that 
decision.  

Because there are multiple appellants claiming to be the 
surviving spouse of the veteran, the procedures pertaining to 
simultaneously contested claims are applicable.  38 C.F.R. 
§§ 19.100-19.102, 20.500-20.504 (1999).  The Board finds that 
the RO has complied with the required procedures in 
developing the multiple appeals.


FINDING OF FACT

The appellant has not submitted evidence of a valid marriage 
to the veteran.


CONCLUSION OF LAW

The appellant has not attained the status of a claimant for 
VA benefit purposes.  38 U.S.C.A. §§ 101(3), 103(a) and (c), 
1310 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The documents in the case file show that the veteran became 
entitled to VA compensation benefits in June 1936 based on 
his service as a Philippine Scout.  A certified copy of the 
marriage contract shows that in February 1937 he married a 
woman whose initials are L.M.A.  During World War II he 
apparently fought with a civilian guerrilla unit in the 
Philippines, following the Japanese invasion in April 1942, 
and after the war his compensation benefits were reinstated.  
In his January 1946 application to have his compensation 
benefits reinstated, he stated that L.M.A. was living with 
another man.

During a March 1948 VA examination the veteran reported 
having married his cousin's widow, who had 13 children.  They 
lived on a small farm in the Batangas Province.

In an April 1963 affidavit the veteran stated that he had 
been ceremonially married only once, to L.M.A., and that he 
and his wife had separated in 1943.  He also stated that he 
was currently living in a husband and wife relationship with 
the appellant.

In April 1974 the appellant applied for an apportionment of 
the veteran's compensation benefits, at which time she 
described herself as the common-law wife of the veteran.  She 
was told that as his common-law wife, she was not eligible 
for an apportionment.

In August 1974 the appellant submitted a copy of an agreement 
between herself and the veteran in which the veteran agreed 
to provide her with an allowance of 500 pesos per month.  The 
agreement was prepared under the auspices of the Public 
Assistance Office, and was submitted to the RO by the Public 
Assistance Office, apparently for the purpose of obtaining a 
garnishment of the veteran's compensation benefits.

The report of an August 1982 VA social and industrial survey 
indicates that the veteran had been living in a common law 
relationship with the appellant's adopted daughter for eight 
years.  The veteran also reported that he was married to a 
woman other than the appellant or her daughter, but that the 
appellant had cared for him when he was discharged from the 
hospital with tuberculosis.

The evidence indicates that the veteran died in August 1993, 
and that the appellant claimed entitlement to DIC benefits in 
January 1994.  She listed no marriages other than the 
marriage to the veteran, and stated that she could not 
remember the date she and the veteran were married.  In March 
1994 the RO asked her to provide a copy of her marriage 
certificate to the veteran, and a detailed explanation of the 
cause and date of her separation from him.  She provided 
certificates showing that verification of the marriage, which 
purportedly occurred in March 1941, could not be provided 
because those records had been destroyed during the 
liberation of Manila in 1945.

In a statement received in February 1995 the appellant stated 
that she and the veteran married in 1941, that he left her to 
fight the Japanese during World War II, and that they resumed 
living together immediately after the war.  She stated that 
they had no children, so they adopted a daughter, whom the 
veteran subsequently married.  She also stated that in 1974 
the adopted daughter forcibly took the veteran from her home 
so that she could control his compensation benefits, but that 
the veteran continued to visit her regularly after his 
marriage to the adopted daughter.

In her April 1995 notice of disagreement the appellant 
claimed that the veteran's marriage to L.M.A. was not valid 
because L.M.A. had abandoned him and lived with another man.  
She also stated that the veteran, believing his first wife to 
be dead, married her in April 1941 before a municipal judge, 
but that he did not disclose the existence of his first wife 
for the 48 years that they lived together as husband and 
wife.  She further stated that he left her during the war to 
fight, but that he returned to live with her when the war was 
over.  She claimed that under the Philippine Civil Code her 
marriage to the veteran was valid because she entered into 
the marriage in good faith, without knowledge of the 
impediment.

In an October 1995 statement the appellant stated that she 
and the veteran were married by a municipal judge in April 
1944, and she submitted a certification showing that marriage 
records for that period of time were not available because 
they had been destroyed during the war.  She also stated that 
L.M.A. had abandoned the veteran in 1937 and had been missing 
for seven years when she and the veteran married in 1944.  
She again stated that the veteran had not told her of his 
prior marriage until 1989.  She claimed that her marriage to 
the veteran should be recognized because she married him 
without knowledge of an impediment, and because she lived 
with him as husband and wife from 1944 until his death in 
August 1993.

II.  Analysis

Dependency and indemnity compensation (DIC) is payable to the 
veteran's surviving spouse if the veteran died of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  
A surviving spouse is defined as a person of the opposite sex 
who was the spouse of a veteran at the time of his death and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death.  The surviving 
spouse will have been found to have continuously cohabited 
with the veteran if any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse, if the spouse has not remarried or has not since the 
death of the veteran lived with another person and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3), 38 C.F.R. § 3.50.

A claimant qualifies as a spouse of the veteran if she was 
validly married to the veteran.  38 C.F.R. § 3.50.  In 
determining whether the marriage is valid, the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued, will be applied.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid due to a legal impediment, the marriage will 
nevertheless be deemed valid if 1) the marriage occurred one 
year or more prior to the veteran's death; 2) the claimant 
entered into the marriage without knowledge of the 
impediment; 3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of death; 
and 4) no claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits.  
38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

Marriage is established by one of the following types of 
evidence; 1) an abstract of the public record of marriage; 2) 
an affidavit of the clergyman or magistrate who officiated; 
3) the original certificate of marriage; 4) the affidavits or 
certified statements of two or more eyewitnesses to the 
ceremony.  In jurisdictions where marriages other than by 
ceremony are recognized, the marriage may be proven by the 
affidavits by one or both parties to the marriage, setting 
forth all of the facts concerning the alleged marriage, and 
the affidavits of two or more persons who know by personal 
observation the reputed relationship that existed between the 
parties.  In addition, any other secondary evidence which 
reasonably supports a belief by the adjudicating activity 
that a valid marriage actually occurred.  38 C.F.R. § 3.205.

Because the veteran and the appellant resided in the 
Philippines the appellant's right to benefits, if any, 
accrued, Philippine law applies in determining whether there 
was a valid marriage.  See Brillo v. Brown, 7 Vet. App. 102, 
105 (1994).  

Philippine Law does not recognize common law marriages.  A 
man and woman not legally married who cohabit for many years 
as husband and wife, who represent themselves to the public 
as husband and wife, and who are reputed to be husband and 
wife in the community where they live may be considered 
legally "married" in common law jurisdictions but not in the 
Philippines.  Euginio v. Alejandro et al, 1990 Philippine S. 
Ct. LEXIS 6634 

The Civil Code of the Philippines provides as follows:

Art. 80. The following marriages shall be 
void from the beginning: 

 (2) Those solemnized by any person not 
legally authorized to perform marriages; 

(3) Those solemnized without a marriage 
license, save marriages of exceptional 
character; 


Art. 83  Any marriage subsequently 
contracted by any person during the 
lifetime of the first spouse of such 
person with any person other that such 
first spouse shall be illegal and void 
from its performance, unless:


	(1) the first marriage was annulled or 
dissolved; or 

(2) the first spouse had been absent for seven 
consecutive years at the time of the second 
marriage without the spouse present having 
news of the absentee being alive, or if the 
absentee, though he has been absent for less 
than seven years, is generally considered as 
dead and believed to be so by the spouse 
present at the time of contracting such 
subsequent marriage, or if the absentee is 
presumed dead . . . . The marriage so 
contracted shall be valid in any of the three 
cases until declared null and void by a 
competent court.

Badua v. Brown, 5 Vet. App. 472, 474 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 1991) provides:

(a) No State law providing for presumption of death 
shall be applicable to claims for benefits under 
laws administered by the Secretary.

(b) If evidence satisfactory to the Secretary is 
submitted establishing the continued and 
unexplained absence of any individual from that 
individual's home and family for seven or more 
years, and establishing that after diligent search 
no evidence of that individual's existence after 
the date of disappearance has been found or 
received, the death of such individual as of the 
date of the expiration of such period shall be 
considered as sufficiently proved.

As a threshold matter, an individual claiming entitlement to 
DIC benefits has the burden of coming forward with evidence 
showing that she was validly married to the veteran.  If this 
burden is not met, she never attains the status of a 
"claimant," and VA is not obliged to determine whether the 
claim is well grounded and has no duty to assist her in 
developing the claim.  Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991); see also Dedicatoria v. Brown, 8 Vet. App. 441, 
445 (1995) (an individual claiming entitlement to DIC 
benefits does not meet the threshold requirement of claimant 
status in the absence of evidence showing that her marriage 
to the veteran was valid).  

The appellant has not submitted any evidence, other than her 
own statements, showing that she and the veteran were 
ceremonially married at any point in time.  She did provide 
certifications showing that the official marriage records for 
the time periods during which she and the veteran were 
purportedly married were not available.

The evidence in the case file indicates that the veteran and 
the appellant cohabited for a number of years, but the 
appellant has not provided any evidence showing that she and 
the veteran had established a common law marriage.  She has 
not asserted that they intended to enter into such a 
marriage.  Even if they had attempted to enter into such a 
marriage, and were unaware of the legal impediment to such 
marriages under Philippine Law, the evidence indicates, 
contrary to her assertions, that from at least 1973 the 
veteran lived with the appellant's daughter, not the 
appellant.  Therefore the appellant did not satisfy the 
requirement for a deemed valid marriage that she cohabit with 
the veteran until the time of his death.  In the absence of 
evidence showing that the appellant had a valid marriage to 
the veteran, she has not attained the status of a "claimant" 
for VA benefit purposes, and her appeal to establish 
recognition as the veteran's surviving spouse is denied.  
Aguilar, 2 Vet. App. at 23.


ORDER

The appeal to establish to recognition as the veteran's 
surviving spouse for VA benefit purposes is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

